                                   1                                   UNITED STATES DISTRICT COURT

                                   2                                  NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4     CLINT GERBER,                                        Case No.18-cv-04461-JD
                                                         Plaintiff,
                                   5
                                                                                              ORDER RE OSC AND DISMISSING
                                                  v.                                          CASE
                                   6

                                   7     DANIEL CAHILL, et al.,                               Re: Dkt. No. 12
                                                         Defendants.
                                   8

                                   9

                                  10          Plaintiff’s response to the order to show cause is unsatisfactory. Dkt. Nos. 12, 13.

                                  11   Counsel has not provided any good cause for filing only one page of the complaint, despite

                                  12   repeated requests from the court to provide a full copy. All counsel had to do was print and file
Northern District of California
 United States District Court




                                  13   the remainder of the document. His references to client unavailability and a printing error are

                                  14   entirely unresponsive to the court’s requests. Counsel also provides no reason for his failure to

                                  15   file a case management statement. His abrupt proposal to stay the case pending resolution of

                                  16   another action in California state court is neither procedurally proper nor otherwise well-taken.

                                  17          The Court has considered the five factors set forth in Malone v. United States Postal

                                  18   Service, 833 F.2d 128, 130 (9th Cir. 1987). The Court finds that notwithstanding the public policy

                                  19   favoring the disposition of actions on their merits, the Court’s need to manage its docket and the

                                  20   public interest in the expeditious resolution of the litigation require dismissal of this action. There

                                  21   is no appropriate less drastic sanction in light of plaintiff’s repeated failure to abide by the Court’s

                                  22   orders or file a full copy of the complaint. This action is dismissed without prejudice for

                                  23   plaintiff’s failure to prosecute. Fed. R. Civ. P. 41(b).

                                  24          IT IS SO ORDERED.

                                  25   Dated: November 8, 2018

                                  26
                                                                                                      JAMES DONATO
                                  27                                                                  United States District Judge
                                  28
